Citation Nr: 1515302	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for malaria, and if so whether the claim should be granted.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for diabetes mellitus, and if so whether the claim should be granted.

3.  Entitlement to service connection for ischemic heart disease.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for left upper extremity peripheral neuropathy.   


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from August and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for diabetes mellitus, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issue of entitlement to compensation under 38 U.S.C. § 1151 for malaria was raised by the Veteran in an April 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
 

FINDINGS OF FACT

1.  A July 2007 rating decision denied service connection for malaria; the Veteran did not perfect an appeal of the decision.
 
2.  Evidence added to the record subsequent to the July 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for malaria or raise a reasonable possibility of substantiating the claim.

3.  A July 2007 rating decision denied service connection for diabetes mellitus; the Veteran did not perfect an appeal of the decision.
 
4.  Evidence added to the record subsequent to the July 2007 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus.

5.  The Veteran was not exposed to Agent Orange in service. 

6.  Diabetes mellitus was not present until many years after the Veteran's discharge from service and is not etiologically related to service.  

7.  Ischemic heart disease was not present until many years after the Veteran's discharge from service and is not etiologically related to service.  

8.  Adenocarcinoma of the prostate was not present until many years after the Veteran's discharge from service and is not etiologically related to service.  

9.  Left upper extremity peripheral neuropathy did not result from or permanently increase in severity as the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for malaria.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Ischemic heart disease was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  Adenocarcinoma of the prostate was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for left upper extremity peripheral neuropathy are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in April 2010 and July 2010 letters addressing the requests to reopen claims for service connection for diabetes mellitus and malaria, the claim for service connection for ischemic heart disease, and the claim for benefits for left upper extremity peripheral neuropathy under 38 U.S.C. § 1151.  These notice letters were prior to the August 2010 decision denying these claims.  

The Veteran was provided all required notice in an August 2010 letter addressing the claim for service connection for prostate cancer prior to the September 2010 decision denying the claim.  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records and post-service treatment records.  In addition, it has undertaken extensive development to obtain a signed consent form for the VA surgical procedure in question.  Unfortunately, the form is not available.  

Although no VA examination was provided and no VA opinion was obtained in response to the Veteran's request to reopen the claim for service connection for malaria, VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

While new and material evidence was presented to reopen the claim for service connection for diabetes mellitus, that reopened claim and the claims for service connection for ischemic heart disease and adenocarcinoma of the prostate do not warrant VA examinations because the claims are not supported by or alleged on the basis of development of these conditions in service or within the first post-service year (first-year-post-service presumptive basis) or otherwise based on any direct link to service.  Rather, these claims are based on Agent Orange exposure.  As discussed below, because Agent Orange exposure could not be established presumptively and the weight of the evidence is otherwise against Agent Orange exposure, there is no unaddressed medical question in furtherance of these claims, and hence no necessity of a VA examination to address these claims.  38 C.F.R. § 3.159(c); McLendon.

The Veteran was afforded an examination in March 2012 addressing his claimed left upper extremity peripheral neuropathy.  In addition, a VA medical opinion was obtained in February 2013.  The opinion addresses the medical questions presented by this claim and is properly supported.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.

Accordingly, the Board will address the merits of the claims.

II.  Requests to Reopen

The Veteran seeks to reopen previously finally denied claims for service connection for malaria and diabetes mellitus.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, 'does not require new and material evidence as to each previously unproven element of a claim.'  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran seeks to reopen his claims for service connection for diabetes mellitus, claimed as due to Agent Orange exposure while serving in Korea, and to reopen his claim for service connection for malaria, claimed as resulting from exposure to tainted blood via blood transfusion.  

In a July 2007 rating decision the RO denied service connection diabetes mellitus and denied reopening of a claim for service connection for malaria.  The Veteran was informed of the decision and his appellate rights but did not appeal the July 2007 rating decision.  The RO denied service connection for diabetes mellitus based on the absence of evidence showing that the disorder was present in service or within the first post-service year, and the absence of evidence supporting exposure to Agent Orange in service.  The RO denied reopening of the claim for service connection for malaria because new and material evidence had not been received.  

The malaria claim had previously been denied in a March 2006 rating decision based on evidence reflecting that the Veteran had received a blood transfusion at a VA facility from a donor who had traveled to an area where malaria was endemic.  However, the record did not reflect that the donor had contracted malaria, that the Veteran had been exposed to malaria or that the Veteran had contracted malaria.  

Evidence received since the July 2007 decision includes the Veteran's statements detailing his personal knowledge of his having been around areas where herbicides were likely sprayed and around drums of herbicide, both while stationed in Korea.  This is evidence is new and material with respect to the claim for service connection for diabetes mellitus because it is not duplicative or redundant of the evidence previously of record and tends to support a previously unestablished element necessary to establish service connection for the disability.  Accordingly, reopening of the claim for service connection diabetes mellitus is warranted.  

Since the July 2007 denying reopening of the claim for service connection for malaria, the Veteran has not submitted new evidence to support the claim for service connection for malaria.  Rather, the Veteran merely reiterated his belief that he received blood containing malaria.  Thus, new and material evidence not having been received, reopening of the claim for service connection for malaria is not warranted.  

III.  Claims for Service Connection on the Merits

The Veteran contends that he is entitled to service connection for diabetes mellitus, ischemic heart disease, and prostate cancer because they are due to his exposure to Agent Orange while he was stationed in Korea.  

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus, cardiovascular disease, or a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diabetes mellitus, prostate cancer and ischemic heart disease are among the diseases subject to presumptive service connection on the basis of herbicide agent (Agent Orange) exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The evidence reflects and the Veteran does not dispute that he did not have diabetes mellitus, ischemic heart disease, or prostate cancer in service or until many years thereafter.  These claims are based on his alleged exposure to Agent Orange in service.

The Veteran has contended that he was exposed to Agent Orange in service while stationed in Korea.  In a March 2010 statement, the Veteran asserted that while serving in Korea he was "up on the DMZ and spraying was taking place there."  He added, "The vegetation was all dead along where we were on the DMZ and this is where we would pull guard duty at the DMZ."  The Veteran also contended in an August 2010 statement that he had been near barrels that he had been told contained defoliant

The RO contacted the service department and requested any documents showing the Veteran's exposure to herbicides during his service from March 1963 to March 1965.  The service department replied in April 2010 that there were no documents supporting the Veteran's exposure to herbicides.  

The Department of Defense (DoD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal, and engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  See Veterans Benefits Administration (VBA) "Fact Sheet" dated in September 2003 (http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea. doc).

A veteran who, between April 1, 1968, and August 31, 1971, served in a unit that the Department of Defense (DoD) has determined to have operated in an area in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period shall be presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iv) (2014).  Because the Veteran served in Korea years prior to this presumptive period, he cannot be presumed to have been exposed to herbicides on this basis.  

While the Board acknowledges the Veteran's sincere belief that because he was in areas in Korea that were devoid of vegetation, he must have been exposed to Agent Orange.  The Board also acknowledges his August 2010 assertion that he was told that barrels he was near contained defoliant.  However, the Board must find that the Veteran's statements based upon his recollection of what happened so many years ago is less probative than the evidence provided by the service department indicating that Agent Orange was not used in Korea until years after the Veteran's discharge from service.  Therefore, the Board concludes that the evidence preponderates against the Veteran having been exposed to Agent Orange in service.  Therefore, service connection is not warranted for the disabilities on the basis of such exposure.

The Board has considered whether there is any other basis to grant these claims but has found none.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.

IV.  Claim for Compensation under 38 U.S.C. §  1151 

The Veteran contends that he is entitled to compensation for left upper extremity peripheral neuropathy based on fault of VA in the performance of a coronary artery bypass graft times four surgery (CABGx4) in June 2005, including on the basis that proper consent for the procedure was not provided.  

Legal Criteria

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed. Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Factual Background and Analysis

The VA surgical records from the Veteran's June 2005 CABGx4 reflect that the surgery required donor blood vessel harvesting for the four bypass grafts, including from the left thigh, the lesser saphenous vein of the left and right lower legs, the left internal mammary artery to be used as a pedicle, and the left radial artery from the left forearm.  

Post-operative VA records and records in years thereafter do reflect that the Veteran developed left upper extremity peripheral neuropathy due to the June 2005 CABGx4 surgery.  

The Veteran was afforded an initial VA examination in March 2012 to address his claimed left upper extremity peripheral neuropathy.  However, the examiner did not understand the nature of the questions to be addressed, and addressed questions associated with service connection.  

A risk assessment for the vein harvesting for the June 2005 procedure was obtained in November 2012.  The risk assessor states that the known risks of the CABGx4 include neuropathy of upper extremity associated with the "ischemia of the intraneural vasculature" and associated risk of nerve injury.

A further medical opinion was obtained in February 2013.  The physician reviewed the record and concluded that the Veteran's peripheral neuropathy of the left upper extremity was a "known possible complication of vein harvesting."  The physician stated that, "I see no evidence of carelessness, negligence, lack of skill, etc but unfortunately [the Veteran] experienced a known possible complication of this procedure."  

The February 2013 examiner additionally noted that a consent form for the procedure was not found, though it was noted in the record that one was obtained.  Indeed, reviewing the treatment records from the time of the CABGx4 procedure, the Board observes that the procedure was performed on June 28, 2005, and the pre-operative note from that date states, "Risks and Benefits discussed with patient, who understands and wishes to proceed with the scheduled surgery and anesthesia plan."

The record reflects that the RO undertook extensive efforts to recover the actual signed consent form, but that ultimately the signed consent form for the procedure could not be found.  These efforts are documented in a February 2013 memorandum and are reiterated to the Veteran in a March 2013 letter.  

The Board concludes that the pre-operative notes provide sufficient evidence that informed consent for the June 2005 CABGx4 procedure was obtained from the Veteran, notwithstanding the Veteran's assertions to the contrary or the failure to find the actual signed consent form.  The extensively documented planning preparation in the days and hours leading up to the procedure, coupled with the pre-operative notes informing of the discussion with the Veteran and of the consent obtained, lead the Board to conclude that there was no insufficiency in the informed consent obtained.  

The Veteran's recollection years after the fact, possibly colored by the Veteran's unfortunate considerable difficulties associated with his left upper extremity peripheral neuropathy, are found by the Board to be less reliable and hence outweighed by the contemporaneous record documenting that informed consent was obtained prior to the procedure.  

The Veteran, as a layperson, is not competent to address the distinctly medical questions concerning whether VA was negligent in the performance of the CABGx4 procedure.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The medical opinion obtained in February 2013 is well-informed and supported by sufficient evaluation of the record and relevant medical knowledge, and was provided by a medical professional.  The Board accordingly finds that opinion to be competent, credible and entitled to substantial weight in the Board's adjudication.  Contrary competent evidence has not been presented.  

For the foregoing reasons, the Board finds that compensation under the provisions of 38 U.S.C. § 1151 for left upper extremity peripheral neuropathy is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for malaria is denied.

New and material evidence having been received, reopening of the claim of entitlement to service connection for diabetes mellitus is granted.

Service connection for diabetes mellitus is denied.

Service connection for ischemic heart disease is denied.

Service connection for prostate cancer is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for left upper extremity peripheral neuropathy is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


